DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/2/2021 has been entered. Claims 1-9 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 8/3/2021. 
Applicants amendments to the claims have failed to overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 8/3/2021.
Examiner notes Applicant did not properly underline all new amendments made to the claims. Specifically claim 1, line 5 stated before filing of this amendment “arranged upstream from the implant”. Claim 1, line 5 was amended to recite “arranged upstream from the at least one implant”. The limitation “at least one” in line 5 should have been entirely underlined. See 37 CFR 1.121, section (c)(2). Examiner notes although these amendments are not underlined, they are entered.
Claim Objections
Claim 1, line 10-12, and 16-17 objected to because of the following informalities:   
Line 10 recites “its initial position”. Examiner suggests replacing “its initial position” with “the initial position of the at least one implant” to more clearly refer back to the initial position since multiple initial positions have been introduced and the term “its” does not specify which, and to keep claim terminology consistent. 
Line 11-12 recites “its final position”. Examiner suggests replacing “its final position” with “the final position of the at least one implant” to more clearly refer back to the final 
Line 16-17 recites “the pushing rod displacement speed”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is require. Examiner suggests replacing “the pushing rod displacement speed” with “a displacement speed of the pushing rod”.
Claim 6, line 4 and line 6 objected to because of the following informalities:   
Line 4 recites “its initial position”. Examiner suggests replacing “its initial position” with “the initial position of the pushing rod” to more clearly refer back to the initial position since multiple initial positions have been introduced and the term “its” does not specify which, and to keep claim terminology consistent. 
Line 6 recites “its final position”. Examiner suggests replacing “its final position” with “the final position of the pushing rod” to more clearly refer back to the final position since multiple final positions have been introduced and the term “its” does not specify which, and to keep claim terminology consistent. 
Claim 7, line 2 objected to because of the following informalities:   
Line 2 recites “its final position”. Examiner suggests replacing “its final position” with “the final position of the pushing rod” to more clearly refer back to the final position since multiple final positions have been introduced and the term “its” does not specify which, and to keep claim terminology consistent. 
Claim 8, line 2 objected to because of the following informalities:   
Line 2 recites “its final position”. Examiner suggests replacing “its final position” with “the final position of the pushing rod” to more clearly refer back to the final position since 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 5-6 recites “a pushing rod arranged upstream from the at least one implant housed in the receiver housing”. Line 3 recites “a receiver housing for receiving at least one implant”. In line 3 the at least one implant is not positively required by the claim. In line 5-6 the at least one implant housed in the receiver housing is positively required by the claim. It is unclear if the at least one implant of line 3 is positively required by claim 1 as cited in line 5-6 or if the at least one implant in line 5-6 differs from the implant of line 3. Appropriate correction is required. Examiner suggests amending line 3 to positively require the at least one implant or amending line 5-6 to state “a pushing rod configured to be arranged upstream from the at least one implant”. 
Line 14 recites “the displacement of the pushing rod to the final position of the pushing rod”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. 
Line 17 recites “the action of the pushing member”. There is insufficient antecedent basis for the limitation in this claim. It is unclear what “action” the action refers to. Appropriate correction is required. For examination purposes Examiner construes “the action of the pushing member” to be a force applied from the pushing member. 
Examiner notes claims 2-9 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 2,
Line 12-13 recites “the displacement of the pushing rod towards a distal direction relative to the injection needle”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the displacement of the pushing rod towards a distal direction relative to the injection needle” with “a displacement of the pushing rod towards a distal direction relative to the injection needle”.
Examiner notes claims 3 and 9 are similarly rejected by virtue of their dependency on claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muchhala (U.S. PG publication 20190298512).
In regard to claim 1,
Muchhala discloses an implant injection device (see figure 3, item 10; paragraph [0009]), comprising: 
- an injection needle (figure 3, item 54; paragraph [0038]), 
- a receiver housing (figure 3, item 130) for receiving at least one implant (item 20; paragraph [0037]), 
- an injection device (figure 3, item 60, item 80, which form a pushing rod, compressed gas in reservoir 32, and a retaining member which is item 160, 164, 166, 90, and 140), comprising: 
- a pushing rod (figure 3 and 7, item 60, and 80), arranged upstream from the at least one implant housed in the receiver housing (see figure 3), and configured to push the at least one implant through the injection needle between an initial position of the at least one implant (position when the at least one implant is within item 130, paragraph [0077]) and a final position of the at least one implant (position when the at least one implant has been delivered; paragraph [0084]),
- a pushing member (compressed gas in reservoir 32) for pushing the pushing rod between an initial position of the pushing rod (initial position of pushing rod before movement; the pushing rod has not contacted item 20), wherein the at least one implant is in its initial position (item 20 is within item 130 before the pushing rod is moved), and a final position of the pushing rod (position where plunger tip 84 projects from item 54 as disclosed in paragraph [0084]), wherein the at least one implant is in its final position (paragraph [0084], [0059], [0076]), 
- a retaining member (figure 3, item 160, 164, 166, 90, and 140) for retaining the pushing rod by friction relative to the injection needle (paragraph [0075], [0060]), opposing the displacement of the pushing rod to the final position of the pushing rod (paragraph [0075]), the retaining member being 
In regard to claim 2,
Muchhala discloses the implant injection device according to claim 1, wherein the retaining member comprises: 
- an actuation button (figure 9, item 160, 164 and 166; Examiner notes item 160, 164 and 166 function as a button as it is able to be pressed) comprising a first bearing surface (figure 9, item 166) intended to be in contact with the pushing rod (item 166 is in contact with the pushing rod via item 166 being in contact with item 90, item 90 being in contact with item 112, item 112 being in contact with item 100, and item 100 being in contact with the pushing rod), 
- a bearing support (figure 9, item 90) comprising a second bearing surface (surface of item 90 in contact with item 112) intended to be in contact with the pushing rod (item 90 is in contact with the pushing rod via item 90 being in contact with item 112, item 112 being in contact with item 100, and item 100 being in contact with the pushing rod), 
the actuation button being movable relative to the bearing support between a retaining position (maximum breaking position; paragraph [0064]), in which the first and second bearing surfaces each exert a first retaining force on the pushing rod (paragraph [0064]-[0065]; bias on break slide and force from coil 90 on item 112), and a release position (minimum breaking position; paragraph [0064]) during actuation by a user of the actuation button (paragraph [0065]), in which the first and second bearing surfaces each exert a second retaining force less than the first retaining force on the pushing rod (paragraph [0065]), the second retaining forces allowing the displacement of the pushing rod towards a distal direction relative to the injection needle (paragraph [0065]-[0066]).
In regard to claim 4,

In regard to claim 6,
Muchhala discloses the implant injection device according to claim 1, comprising a retractable locking element (figure 3, item 180; paragraph [0050]) for blocking the pushing member (paragraph [0049] and [0051]), configured
in a locking configuration (position where first stop is in the blocking position; paragraph [0049], to hold the pushing rod in its initial position (see paragraph [0051]: “It is understood the first stop 180 and the guide shaft assembly 50 can be configured such that upon contact with the first stop, the guide shaft assembly (and hence plunger 80) are at any of a variety of IOL 20 preparation positions”; Examiner notes item 180 is being construed as positioned so that the guide shaft assembly 50 contacts the first stop 180 prior to being moved from its initial position),
in a retracted configuration (passing position, paragraph [0049]) to allow the pushing rod to move to its final position (paragraph [0049]). 
In regard to claim 9,
Muchhala discloses the implant injection device according to claim 2, wherein the retaining member comprises a pad (figure 9, item 146) carried by a unit (figure 9, item 143), comprising a third bearing surface (surface that is in contact with break drum 112 as disclosed in paragraph [0071]) intended to be in contact with the pushing rod (in contact via contact with brake drum 112 and brake .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muchhala (U.S. PG publication 20190298512) further in view of Weber (U.S. PG publication 20050101967). Examiner notes an alternative rejection of claim 2 and 9 are being provided in case the rejection under 35 U.S.C. 102 is found to be insufficient. 
In regard to claim 2,
Muchhala discloses the implant injection device according to claim 1, wherein the retaining member comprises: 
- an actuation lever (figure 9, item 160, 164 and 166) comprising a first bearing surface (figure 9, item 166) intended to be in contact with the pushing rod (item 166 is in contact with the pushing rod via 
- a bearing support (figure 9, item 90) comprising a second bearing surface (surface of item 90 in contact with item 112) intended to be in contact with the pushing rod (item 90 is in contact with the pushing rod via item 90 being in contact with item 112, item 112 being in contact with item 100, and item 100 being in contact with the pushing rod), 
the actuation lever being movable relative to the bearing support between a retaining position (maximum breaking position; paragraph [0064]), in which the first and second bearing surfaces each exert a first retaining force on the pushing rod (paragraph [0064]-[0065]; bias on break slide and force from coil 90 on item 112), and a release position (minimum breaking position; paragraph [0064]) during actuation by a user of the actuation lever (paragraph [0065]), in which the first and second bearing surfaces each exert a second retaining force less than the first retaining force on the pushing rod (paragraph [0065]), the second retaining forces allowing the displacement of the pushing rod towards a distal direction relative to the injection needle (paragraph [0065]-[0066]).
Muchhala is silent as to item 160 specifically being an actuation button. As a result Muchhala fails to disclose the actuation button being movable relative to the bearing support between a retaining position, in which the first and second bearing surfaces each exert a first retaining force on the pushing rod, and a release position during actuation by a user of the actuation button, in which the first and second bearing surfaces each exert a second retaining force less than the first retaining force on the pushing rod. 
Weber teaches an actuating lever (figure 8, item 52; paragraph [0043]) comprising an actuator button (figure 8, item 50: wherein actuator button comprises ridges 53).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portion of the actuation lever of Muchhala 
In regard to claim 9,
Muchhala in view of Weber teaches the implant injection device according to claim 2, wherein the retaining member comprises a pad (figure 9, item 146 of Muchhala) carried by a unit (figure 9, item 143 of Muchhala), comprising a third bearing surface (surface that is in contact with break drum 112 as disclosed in paragraph [0071] of Muchhala) intended to be in contact with the pushing rod (in contact via contact with brake drum 112 and brake drums 112 contact with item 100 which is in contact with the pushing rod in Muchhala) to create an additional retaining force on the pushing rod (paragraph [0071] of Muchhala).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muchhala (U.S. PG publication 20190298512) in view of Van der AA (U.S. patent no 5858006) as evidence by Konstorum (U.S. PG publication 20140100584).
In regard to claim 3,
Muchhala discloses the implant injection device according to claim 2.
Muchhala fails to disclose wherein the retaining member comprises a return spring for returning the actuation button to its retaining position.
Van der AA teaches wherein the retaining member (figure 1, item 12 and 13) comprises a return spring (figure 1, item 13) for returning the actuation button to its retaining position (position shown in 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining member of Muchhala to include a return spring for returning the actuation button to its retaining position, as taught by Van der AA, for the purpose of facilitating the return of the mechanism to a steady state as evidence by Konstorum who teaches that a spring is beneficial in order to facilitate the return of the mechanism to a steady state (see paragraph [0025] of Konstorum). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muchhala (U.S. PG publication 20190298512) in view of Weber (U.S. PG publication 20050101967) in view of Van der AA (U.S. patent no 5858006) as evidence by Konstorum (U.S. PG publication 20140100584). Examiner notes an alternative rejection of claim 3 is provided since claim 3 depends on claim 2 in which an alternative rejection was provided above.
In regard to claim 3,
Muchhala in view of Weber teaches the implant injection device according to claim 2.
Muchhala in view of Weber fails to disclose wherein the retaining member comprises a return spring for returning the actuation button to its retaining position.
Van der AA teaches wherein the retaining member (figure 1, item 12 and 13) comprises a return spring (figure 1, item 13) for returning the actuation button to its retaining position (position shown in figure 1; Examiner notes “for returning the actuation button to its retaining position” is a functional limitation and the spring is fully capable of returning the actuation button to its retaining position due to its structure). 
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muchhala (U.S. PG publication 20190298512) further in view of Andino (U.S. PG publication 20150038905).
In regard to claim 5,
Muchhala discloses the implant injection device according to claim 1.
Muchhala fails to disclose wherein the pushing member comprises a thrust spring resting between a unit and the pushing rod.
Andino teaches wherein the pushing member (spring as disclosed in paragraph [0321]) comprises a thrust spring (paragraph [0321]) resting between a unit (housing of Andino) and the pushing rod (actuation rod as disclosed in paragraph [0321]).
Further, Andino teaches that a thrust spring and a compressed gas container could all be used  to achieve the same result of moving the pushing rod (paragraph [0321]) and thus a thrust spring and a compressed gas container were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a thrust spring in place of a compressed gas container since it has been held that substituting parts of an invention involves only routine skill in the art. Examiner notes implementing the thrust spring into Muchhala would result in wherein the pushing member comprises a thrust spring resting between a unit and the pushing rod.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muchhala (U.S. PG publication 20190298512) further in view of Haindl (U.S. PG publication 20150105719).
In regard to claim 7,
Muchhala discloses the implant injection device according to claim 1.
Muchhala fails to disclose comprising a locking member arranged to block the pushing rod in its final position.
Haindl teaches a locking member (figure 5, item 66 and 74) arranged to block the pushing rod (figure 5, item 22) in its final position (paragraph [0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Muchhala to include a locking member arranged to block the pushing rod in its final position (projecting from item 54 of Muchhala as disclosed in paragraph [0084] of Muchhala), as taught by Haindl, for the purpose of locking the pushing rod in position after use (paragraph [0004] and [0044] of Haindl). 
In regard to claim 8,
Muchhala in view of Haindl teaches the implant injection device according to claim 7, wherein in its final position, the pushing rod projects towards distal direction past end of the injection needle (see paragraph [0084] of Muchhala and paragraph [0044] of Haindl).
Response to Arguments
Applicant's arguments filed 11/2/2021 in regard to the rejection of claim 1 under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant has not addressed the 112 rejection of “a pushing rod arranged upstream from the at least one implant housed in the receiver housing” as suggested by the Examiner or provided arguments as to why the limitation is not indefinite. Therefore this rejection still remains. As noted above line 3 recites “a receiver housing for receiving at least one implant”. The at least one implant is not positively required in line 3. However line 5-6 recites “a pushing the at least one implant housed in the receiver housing” which positively requires the at least one implant to be within the receiver housing. Therefore the claim is indefinite as it is unclear if the claim/implant injection device positively requires the at least one implant or is for use with the at least one implant. 
Applicant has not addressed the 112 rejection of “the displacement of the pushing rod to the final position of the pushing rod” in claim 1 as suggested by the Examiner or provided arguments as to why the limitation is not indefinite. Therefore this rejection still remains. Proper antecedent basis is still not present for “the displacement of the pushing rod to the final position of the pushing rod”, as a displacement has not been introduced. 
Applicant has not addressed the 112 rejection of “the displacement of the pushing rod towards a distal direction relative to the injection needle” in claim 2 as suggested by the Examiner or provided arguments as to why the limitation is not indefinite. The displacement in claim 2 differs from the displacement in claim 1 which states “the displacement of the pushing rod to the final position of the pushing rod” and not “towards a distal direction relative to the injection needle”. Therefore the claims still fails to provide proper antecedent basis for “the displacement of the pushing rod towards a distal direction relative to the injection needle”.
Applicant’s arguments with respect to the prior art rejections of claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783       
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783